Title: To Benjamin Franklin from Antonio Francesco Salucci & fils, 7 March 1783
From: Salucci, Antonio Francesco, & fils
To: Franklin, Benjamin


Votre ExcellenceLivourne ce 7. Mars 1783
L’heureuse conclusion de la Paix, et l’Indipendence des treize Provinces Americaines, par la quelle ces Peuples fortunes ont à Votre Excellence des obligations Majeures, offrent à la Toscanne l’occasion, depuis si long tems desirée, d’entamer un Commerce des plus ètendus, et de former des Liaisons capables d’apporter le plus grand avantage aux deux Nations.
La Situation favorable de notre Port, eu egard aux autres qui Sont dans la Mediterranée, la bonne et parfaite qualité des nos Produits qui formoient autrefois une branche bien importante de négociation entre La Toscanne, et L’Angleterre, qui par Ses expeditions a l’Amerique Septentrionale en tiroit des tres grands avantages, et la facilité avec laquelle l’on traite toute Sorte d’Affaires dans notre Port Franc, Sont autant de raisons qui Nous donnent les plus grands espoirs Sur la future prosperité de ce Nouveau Commerce.
C’est pourquoi nous allons disposer, et expedier à Philadelphie le plus promptement qu’il nous sera possible deux Navires de notre propritè avec Pavillon Toscan, ce qui arrivera d’abord qu’ils Seront de retour des voyages auquels nous les avions destinès précédement. Rien ne manque à cet Objet ayant deja promptes leurs Cargaisons.
Pendant que nous nous faisons un devoir de prevenir Votre Excellence de notre résolution de la quelle nous attendons un Succès heureux qui nous dèdommage du Malheur essuyé dans notre premiere expedition au Nord-Amèrique du Navire La Prosperité Cape [capitaine] Bettoja, pour laquelle Votre Excellence eut aussi la bonté dans l’Annèe 1779, de nous honnorer de Sa gracieuse approbation, nous prenons la liberté de la prier a prendre en consideration ces Nouvelles dispositions de notre part, et d’honnorer notre Maison de Son valable appuy auprès du Ministere Americain afin que la Nation Toscanne non Seulement reçoive le même gracieux accueil des autres Nations qui l’encourage après notre exemple à entreprendre avec ces Pays-là des relations toujours plus ètendues, mais aussi pour étre particulierement honnorès des Commissions des Ses Etats, lesquels tôt, ou tard auront des Connexions agréables avec le Notre.
Que Votre Excellence Daigne accepter les plus humbles, et Respectueux homages de felicitation, et de respect, tandis que nous Sommes avec la plus haute Consideration, De Votre Excellence Les Tres humbles et Tres Obeissants Serviteurs
Ante Frans Salucci & FILS
Monsieur Benjamin Francklin Ministre Plenipotentiaire des 13. Etats Unis a la Cour de Paris/.
